41 So. 3d 428 (2010)
Byron K. DOUGLAS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-1960.
District Court of Appeal of Florida, First District.
August 5, 2010.
Byron K. Douglas, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking belated appeal is granted. Petitioner is hereby afforded a belated appeal of the judgment(s) and sentence(s) entered on or about June 12, 2002, in Leon County Circuit Court case numbers 2001-CF-2162 and 2001-CF-1932, rendition of which was postponed pending rendition of the lower tribunal's February 6, 2009, order denying petitioner's timely motion to withdraw plea. Upon issuance of mandate in this cause, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel, the lower tribunal shall appoint counsel to represent him on appeal.
THOMAS, CLARK, and MARSTILLER, JJ., concur.